
	

113 HR 852 IH: Shirley Chisholm Congressional Gold Medal Act
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 852
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Rangel (for
			 himself, Mr. Bishop of Georgia,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cohen, Mr.
			 Conyers, Mr. Cummings,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Fattah,
			 Ms. Fudge,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Hahn, Mr. Hastings of Florida,
			 Mr. Holt, Ms. Eddie Bernice Johnson of Texas,
			 Ms. Lee of California,
			 Mr. Lewis,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. McCollum,
			 Mr. Meeks,
			 Ms. Moore,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Rush, Mr. Scott of Virginia,
			 Ms. Shea-Porter,
			 Ms. Slaughter,
			 Mr. Thompson of Mississippi,
			 Mr. Watt, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To posthumously award a Congressional gold medal to
		  Shirley Chisholm.
	
	
		1.Short titleThis Act may be cited as the
			 Shirley Chisholm Congressional Gold
			 Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Shirley Chisholm
			 was a pioneer: She was the first African-American woman elected to Congress in
			 1968 where she served until 1982.
			(2)Shirley Chisholm
			 inspired and led the march of political achievement by African-Americans and
			 women in the three decades since she ran for the Presidency of the United
			 States.
			(3)Her election to
			 Congress and her candidacy for the Presidency raised the profile and
			 aspirations of all African-Americans and women in the field of politics.
			(4)Shirley Chisholm
			 was recognized for her activism, independence, and groundbreaking achievements
			 in politics during and after the civil rights era.
			(5)Shirley Chisholm
			 was born in Brooklyn, New York, on November 30, 1924, attended Brooklyn
			 College, and earned a Master's degree from Columbia University.
			(6)Shirley Chisholm
			 worked in education and social services before being elected to the New York
			 State Assembly in 1964.
			(7)Shirley Chisholm
			 established the Unity Democratic Club in 1960, which played a significant role
			 in rallying Black and Hispanic voters in New York City.
			(8)In 1969, Shirley
			 Chisholm began her service in the 91st Congress, representing Brooklyn's 12th
			 Congressional District in the United States House of Representatives.
			(9)During her service
			 in the House of Representatives, Shirley Chisholm promoted the employment of
			 women in Congress and was vocal in her support of civil rights, women's rights,
			 and the poor, while fervently opposing the Vietnam War.
			(10)In 1972, Shirley
			 Chisholm was the first African-American to seek the nomination of a major party
			 for President of the United States.
			(11)Shirley Chisholm
			 was a co-founder of the National Organization for Women.
			(12)An historic
			 figure in American political history, Shirley Chisholm died at the age of 80 in
			 Ormond Beach, Florida, on New Year's Day 2005.
			3.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 posthumous presentation, on behalf of the Congress, of a gold medal of
			 appropriate design in commemoration of Shirley Chisholm, in recognition of her
			 activism, independence, and groundbreaking achievements in politics, her
			 election as the first African-American woman in the Congress, and her campaign
			 to be the first African-American to gain the nomination of a major political
			 party for President of the United States.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority To use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
